EXHIBIT 10.6






Boston Scientific Corporation 2011 Long-Term Incentive Plan


Global Deferred Stock Unit Award Agreement


%%OPTION_DATE,’Month DD, YYYY’%-%








%%FIRST_NAME%-% %%LAST_NAME%-%
(“Participant”)


















 
























EMPLOYEE COPY
PLEASE RETAIN FOR YOUR RECORDS




-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------


EXHIBIT 10.6




Boston Scientific Corporation 2011 Long-Term Incentive Plan
Global Deferred Stock Unit Award Agreement


This Global Deferred Stock Unit Award Agreement (the “Agreement”), dated
%%OPTION_DATE,’Month DD, YYYY%-% (the “Grant Date”), is between you and Boston
Scientific Corporation, a Delaware corporation, (the “Company”) in connection
with the Award of Deferred Stock Units by the Committee under the Boston
Scientific Corporation 2011 Long-Term Incentive Plan (the “Plan”). Capitalized
terms used but not defined in this Agreement shall have the same meaning as
assigned to them in the Plan. The applicable terms and conditions of the Plan
are incorporated into and made a part of this Agreement.
 
1.    Grant of Units. The Committee hereby grants you that number of Deferred
Stock Units as set forth in this Agreement (the “Units”). Each Unit represents
the Company’s commitment to issue to you one share of Stock subject to the
conditions set forth in this Agreement. This Award is granted pursuant to and is
subject to the provisions of the Plan and the terms and conditions of this
Agreement and any applicable Addendum.


2.    Vesting. The Units shall vest and shares of Stock will be issued to you
according to the vesting schedule set forth in this Agreement. Except as
otherwise provided in Sections 4, 5, 6, 7 and 8 below, the Units will vest,
subject to the conditions described in Section 7 below, in approximately equal
annual installments on each of the five (5) consecutive anniversaries of the
Grant Date, beginning on the first anniversary of the Grant Date. Shares of
Stock for Units that vest in accordance with this Section 2 will be delivered to
you within fifteen (15) days after the applicable vesting date but in no event
later than the last day of the calendar year that includes the applicable
vesting date. No shares of Stock shall otherwise be issued to you prior to the
date on which the Units vest. Notwithstanding anything in the Agreement to the
contrary, the Company may, in its sole discretion, settle the Units in the form
of a cash payment to the extent that settlement in shares of Stock is prohibited
under local law or would require the Company and/or any of its Affiliates to
obtain the approval of or complete any legal or regulatory filing with any
governmental and/or regulatory body in your country of residence (or country of
employment, if different). Alternatively, the Company may, in its sole
discretion, settle the Units in the form of shares of Stock but require you to
sell such Stock immediately or within a specified time following your
termination of employment (in which case, this Agreement shall give the Company
the authority to issue sales instructions on your behalf).


3.    Participant’s Rights in Stock. The shares of Stock, if and when issued to
you pursuant to this Agreement, shall be registered in your name and evidenced
in a manner as determined by the Company, in its sole discretion. Under no
circumstance will you be deemed, by virtue of the granting of the Units, to be a
holder of any shares of Stock underlying the Units or be entitled to the rights
or privileges of a holder of such shares of Stock (including the right to
receive dividends or vote the shares of Stock), unless and until the Units have
vested with respect to such shares of Stock and the shares of Stock have been
issued to you.








-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




4.    Death. In the event you terminate employment by reason of death, any Units
that have not vested prior to the date of your death shall immediately vest and
shares of Stock shall be issued in accordance with your will or the laws of
descent and distribution. Shares of Stock for Units which vest under this
Section 4 will be delivered within sixty (60) days after your employment
termination date.


5.    Retirement. Notwithstanding Section 4.a.(4)(B) of the Plan, if you
terminate employment by reason of your Retirement (as the term is defined in the
Plan or determined under local law), any Units that have not vested prior to the
date of your Retirement shall immediately terminate and be forfeited in their
entirety.


6.     Disability. If you terminate employment by reason of your Disability (as
the term is defined in the Plan or determined under local law), any Units that
have not vested prior to the date of your termination by reason of Disability
shall immediately vest and shares of Stock shall be issued to you. Shares of
Stock for Units which vest under this Section 6 will be delivered within thirty
(30) days after your employment termination date.


7.    Other Termination of Employment; Certain Vesting Conditions. If your
employment terminates for any reason other than death or Disability, any Units
that have not vested prior to the date of your termination shall terminate and
be forfeited on the effective date of such termination, except if your
employment terminates for Cause, in which case, all unvested Units shall be
forfeited upon notice to you of your termination for Cause. Subject to Sections
4 and 6 of this Agreement, the issuance of shares of Stock is conditioned on
your continuous employment with the Company or an Affiliate through and on the
applicable anniversary of the Grant Date as set forth in Section 2 above. For
purposes of the vesting conditions set forth in this Agreement, the effective
date of your termination shall be deemed to be the last day of your active
service with the Company or an Affiliate (if applicable). Notwithstanding
anything to the contrary in the Plan or this Agreement, and for purposes of
clarity, the date of your termination of employment shall not be extended by any
statutory or common law notice of termination period.


8.    Change in Control of the Company. In the event you are employed by the
Company or an Affiliate at the time of a Change in Control, any Units that have
not vested prior to the Change in Control shall immediately vest and shares of
Stock will be issued to you immediately prior to the Change in Control;
provided, however, that if you have entered into a Change in Control agreement
with the Company, the Units will vest according to the provisions of the Change
in Control agreement. In the event you have terminated employment with the
Company or an Affiliate prior to a Change in Control as a result of death or
Disability and the Change in Control occurs following your termination of
employment, shares of Stock for any Units that have vested under Section 4 or 6
but which have not yet been issued will be issued immediately prior to the
Change in Control. Notwithstanding the foregoing and unless otherwise
specifically provided in any agreement of the Company or any of its Affiliates
with you pertaining to the effect of a Change in Control on outstanding Awards
which is in effect as of the Change in Control, if this Award is subject to and
not exempt from the application of Section 409A of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”) and provides for settlement or payment
upon a Change in Control, the definition of Change in Control shall be limited
to events which qualify as a change in the ownership


-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




of a corporation within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v), or a change in the ownership of a substantial portion of the
assets of a corporation within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(vii); provided, however, that this requirement shall not cause an
event that would not otherwise be considered a Change in Control under the
definition of a Change in Control under the Plan to be considered a Change in
Control.


9.    Recoupment Policy.


(a)    Current Recoupment Policy. Pursuant to the Company’s recoupment policy
and to the extent permitted by governing law, the Board, in its discretion, may
seek Recovery of the Award granted to you if you are a Current Executive Officer
or Former Executive Officer and you, in the judgment of the Board, commit
misconduct or a gross dereliction of duty that results in a material violation
of Company policy and causes significant harm to the Company while serving in
your capacity as Executive Officer.


(i)    Definitions. The following terms, when used in this Section 9, shall have
the meaning set forth below:


(1)    “Current Executive Officer” means any individual currently designated as
an “officer” by the Board for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended.


(2)    “Executive Officer” means any Current Executive Officer or Former
Executive Officer.


(3)    “Former Executive Officer” means any individual previously (but not
currently) designated as an “officer” by the Board for purposes of Section 16 of
the Securities Exchange Act of 1934, as amended.


(4)    “Recovery” means the forfeiture or cancellation of unvested Units.


(b)    Provisions Required by Law. If the Company subsequently determines that
it is required by law to apply a “clawback” or alternate recoupment provision to
outstanding Awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to this Award, as applicable, as if it had been included on the
Grant Date and the Company shall notify you of such additional provision.


10.    Consideration for Stock. The shares of Stock subject to the Units are
intended to be issued for no cash consideration.














-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




11.    Issuance of Stock. The Company shall not be obligated to issue any shares
of Stock until (a) all federal, state and local laws and regulations, as the
Company may deem applicable, have been complied with; (b) the shares have been
listed or authorized for listing upon official notice to the New York Stock
Exchange, Inc. or have otherwise been accorded trading privileges; and (c) all
other legal matters in connection with the issuance and delivery of the shares
have been approved by the Company’s legal department.


12.    Transferability; Restrictions on Shares; Legend on Certificate. Until the
vesting conditions of this Award have been satisfied and shares of Stock have
been issued in accordance with the terms of this Agreement and any applicable
Addendum or by action of the Committee, the Units awarded under this Agreement
are not transferable and you shall not sell, transfer, assign, pledge, gift,
hypothecate or otherwise dispose of or encumber the Units awarded under this
Agreement. Transfers of shares of Stock by you are subject to the Company’s
Stock Trading Policy and applicable securities laws. Shares of Stock issued to
you in certificate form or to your book entry account upon satisfaction of the
vesting and other conditions of this Award may be restricted from transfer or
sale by the Company and evidenced by stop-transfer instructions upon your book
entry account or restricted legend(s) affixed to certificates in the form as the
Company or its counsel may require with respect to any applicable restrictions
on sale or transfer.


13.    Satisfaction of Tax Obligations. Regardless of any action the Company or
the Affiliate that employs you (the “Employer”) (if applicable) takes with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge and agree
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Units or the shares of Stock issued upon
vesting of the Units, and (b) do not commit to structure the terms of the Award
(or any aspect of the Units) to reduce or eliminate your liability for
Tax-Related Items.


Upon the issuance of shares of Stock or the satisfaction of any vesting
condition with respect to the shares of Stock to be issued hereunder, if your
country of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company may hold back from the total
number of shares of Stock to be delivered to you, and shall cause to be
transferred to the Company, whole shares of Stock that have an aggregate Fair
Market Value sufficient to pay the Tax-Related Items required to be withheld
with respect to the shares of Stock, or to the extent it would not result in
adverse accounting treatment, the Company may, in its sole discretion, hold back
shares of Stock based on a rate of up to the maximum applicable withholding
rate. The cash equivalent of the shares of Stock withheld will be used to settle
the obligation to withhold the Tax-Related Items. By accepting the grant of the
Units, you expressly consent to the withholding of shares of Stock and/or cash
as provided for hereunder.










-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




Alternatively, you hereby authorize the Company (on your behalf and at your
direction pursuant to this authorization) to immediately sell a sufficient whole
number of shares of Stock acquired upon vesting resulting in sale proceeds
sufficient to pay the Tax-Related Items required to be withheld. You agree to
sign any agreements, forms and/or consents that reasonably may be requested by
the Company (or the Company’s designated brokerage firm) to effectuate the sale
of the shares of Stock (including, without limitation, as to the transfer of the
sale proceeds to the Company to satisfy the Tax-Related Items required to be
withheld). Further, the Company or the Employer may, in its discretion, withhold
any amount necessary to pay the Tax-Related Items from your salary or any other
amounts payable to you, with no withholding of shares of Stock or sale of shares
of Stock, or may require you to submit a cash payment equivalent to the
Tax-Related Items required to be withheld with respect to the Units.     


All other Tax-Related Items related to the grant of the Units and any shares of
Stock delivered in settlement thereof are your sole responsibility. In no event
shall whole shares be withheld by or delivered to the Company in satisfaction of
any Tax-Related Items in excess of the maximum statutory tax withholding
required by law. You agree to indemnify the Company and its Affiliates against
any and all liabilities, damages, costs and expenses that the Company and its
Affiliates may hereafter incur, suffer or be required to pay with respect to the
payment or withholding of any Tax-Related Items.


The Units are intended to comply with or be exempt from the requirements of Code
Section 409A. The Plan and this Agreement shall be administered and interpreted
in a manner consistent with this intent. If the Company determines that the
Agreement is subject to Code Section 409A and that it has failed to comply with
the requirements of that Section, the Company may, in its sole discretion, and
without your consent, amend this Agreement to cause it to comply with Code
Section 409A or be exempt from Code Section 409A.


Notwithstanding any provision of this Agreement to the contrary, in the event
that any settlement or payment of this Award occurs as a result of your
termination of employment and the Company determines that you are a “specified
employee” (as that term is defined under Code Section 409A) subject to Code
Section 409A at the time your termination of employment, and provided further
that such payment or settlement does not otherwise qualify for an applicable
exemption from Code Section 409A, then no such settlement or payment shall be
paid to you until the date that is the earlier to occur of: (i) your death, or
(ii) six (6) months and one (1) day following your termination of employment.
Any portion of this Award delayed as a result of the preceding sentence, which
is (i) in whole or in part, settled in cash and (ii) based on the value of
Stock, shall be based on the value of the Stock at the time the Award would have
otherwise been settled or paid without application of the delay described in the
preceding sentence. If this Award does not otherwise qualify for an applicable
exemption from Code Section 409A, the terms “Retirement”, “terminate,”
“termination,” “termination of employment,” and variations thereof as used in
this agreement, are intended to mean a termination of employment that
constitutes a “separation from service” as such term is defined under Code
Section 409A. Notwithstanding any action or inaction by the Administrator, you
are exclusively responsible for any tax consequences under Code Section 409A
resulting from this Award.




-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




14.    Repatriation and Legal/Tax Compliance Requirements. If you are resident
or employed outside of the United States, you agree to repatriate all payments
attributable to the shares of Stock and/or cash acquired under the Plan
(including, but not limited to, dividends and any proceeds derived from the sale
of the shares of Stock acquired pursuant to the Units) in accordance with local
foreign exchange rules and regulations in your country of residence (and country
of employment, if different). In addition, you agree to take any and all
actions, and consent to any and all actions taken by the Company and the
Employer, as may be required to allow the Company and the Employer to comply
with local laws, rules and regulations in your country of residence (and country
of employment, if different). Finally, you agree to take any and all actions as
may be required to comply with your personal legal and tax obligations under
local laws, rules and regulations in your country of residence (and country of
employment, if different).
    
15.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other grant materials by and among, as
applicable, the Employer, the Company and its Affiliates for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including (but not limited to) your name, home address,
email address and telephone number, date of birth, social insurance, passport or
other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of Stock or directorships held in the
Company, and details of all Units awarded to you or any other entitlements to
shares of Stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor (“Data”) for the purpose of implementing, managing and administering
the Plan.


You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan,
including but not limited to E*TRADE Securities LLC (“E*TRADE”) or any successor
or any other third party that the Company or E*TRADE (or its successor) may
engage to assist with the administration of the Plan from time to time. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative.




-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




You authorize the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the your participation in the Plan. You understand that Data will
be held only as long as is necessary to implement, administer and manage your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any shares of Stock acquired upon vesting of the Units. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later revoke your consent, your employment status or service
with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing your consent is that the Company would not be able to
grant you Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


Finally, upon request of the Company or the Employer, you agree to provide an
executed data privacy consent form (or any other agreements or consents that may
be required by the Company and/or the Employer) to the Company and/or the
Employer that the Company and/or the Employer may deem necessary to obtain from
you for the purpose of administering your participation in the Plan in
compliance with the data privacy laws in your country, either now or in the
future.  You understand and agree that you will not be able to participate in
the Plan if you fail to provide any such consent or agreement requested by the
Company and/or the Employer.




16.    Nature of Grant. By participating in the Plan, you acknowledge,
understand and agree that:


(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the
Administrator at any time, to the extent permitted by the Plan;


(b)the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants or benefits in lieu of
Units, even if Units have been granted in the past;


(c)all decisions with respect to future grants of Units, if any, will be at the
sole discretion of the Administrator;








-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




(d)the grant of the Units and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or Affiliate and shall not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate your employment or service relationship (if any);


(e)you are voluntarily participating in the Plan;


(f)the Units are not intended to replace any pension rights or compensation;


(g)the Units, the underlying Shares, and the income and value of same are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;


(h)the future value of the underlying shares of Stock is unknown, indeterminable
and cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Units resulting from the termination of your employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
you are employed or the terms of your employment agreement, if any);


(j)unless otherwise agreed with the Company in writing, the Units, the
underlying shares of Stock and the income and value of same are not granted as
consideration for, or in connection with, any service you may provide as a
director of an Affiliate;


(k)for purposes of the Units, your employment or other service relationship will
be considered terminated as of the date you are no longer actively providing
services to the Company or one of its Affiliates (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and unless otherwise expressly provided in this
Agreement or determined by the Company, your right to vest in the Units under
this Agreement, if any, will terminate as of such date and will not be extended
by any notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); the Committee shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of the Unit grant (including whether you may still be
considered to be providing services while on an approved leave of absence); and










-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




(l)    the following provisions apply only if you are providing services outside
the United States: (A) the Units, the underlying shares of Stock, and the income
and value of same are not part of normal or expected compensation or salary for
any purpose; and (B) neither the Company, the Employer nor any Affiliate shall
be liable for any foreign exchange rate fluctuation between your local currency
and the U.S. dollar that may affect the value of the Units or of any amount due
to you pursuant to the settlement of the Units or the subsequent sale of any
shares of Stock acquired upon settlement.


17.    Not a Public Offering. The grant of the Units under the Plan is not
intended to be a public offering of securities in your country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filings to the local securities
authorities unless otherwise required under local law, and the grant of the
Units is not subject to the supervision of the local securities authorities.


18.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise you regarding your participation in the Plan or your acquisition or sale
of the shares of Stock subject to the Units. Investment in shares of Stock
involves a degree of risk. Before deciding whether to participate in the Plan,
you should carefully consider all risk factors relevant to the acquisition of
shares of Stock under the Plan, and you should carefully review all of the
materials related to the Units and the Plan. You are hereby advised to consult
with your own personal tax, legal and financial advisors before taking any
action related to the Plan.


19.    Investment Intent. You acknowledge that the acquisition of the shares of
Stock to be issued hereunder is for investment purposes without a view to
distribution thereof.


20.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your or your broker’s country of residence or where the shares of
Stock are listed, you may be subject to insider trading restrictions and/or
market abuse laws that may affect your ability to accept, acquire, sell or
otherwise dispose of shares of Stock, rights to those shares of Stock (e.g.,
Units) or rights linked to the value of shares (e.g., phantom awards, futures)
during such times you are considered to have “inside information” regarding the
Company, as defined in the laws or regulations in your country. Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders you placed before you possessed insider information. Furthermore, you
could be prohibited from (i) disclosing the inside information to any third
party (other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Keep in mind that third
parties include fellow employees. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. You acknowledge
that it is your responsibility to comply with any restrictions and are advised
to speak to your personal advisor on this matter.














-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




21.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Units and participation in the
Plan or future grants of Units that may be granted under the Plan, by electronic
means unless otherwise prohibited by local law. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party-designated by the Company.
    
22.    Language. If you are resident outside of the United States, you hereby
acknowledge and agree that it is your express intent that this Agreement and any
applicable Addendum, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Units, be drawn up
in English. If you have received this Agreement and any applicable Addendum, the
Plan or any other documents related to the Units translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.


23.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Units shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different) as are forth
in the applicable addendum to the Agreement (the “Addendum”). Further, if you
transfer your residence and/or employment to another country reflected in the
Addendum to this Agreement, the special terms and conditions for such country
will apply to you to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or to facilitate the administration of the Plan
(or the Company may establish alternative terms and conditions as may be
necessary or advisable to accommodate your transfer). Any applicable Addendum
shall constitute part of this Agreement.


24.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Units, any shares of Stock acquired pursuant to the
Units and your participation in the Plan to the extent the Administrator
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local laws or to facilitate the
administration of the Plan. Such requirements may include (but are not limited
to) requiring you to sign any agreements or undertakings that may be necessary
to accomplish the foregoing.


25.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its General Counsel at the principle
executive offices of the Company and to you at the address appearing in the
personnel records of the Company for you or to either party at such other
address as either party may designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.


26.    Award Subject to the Plan; Conflicts. The Units granted pursuant to this
Agreement and any applicable Addendum is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. This Agreement contains terms and provisions
established by the Committee specifically for the grant described herein. Unless
the Committee has exercised its authority under the Plan to establish specific
terms of an Award, the terms of the Plan shall govern. Subject to the
limitations set forth in the Plan, the


-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




Committee retains the right to alter or modify the Units granted pursuant to
this Agreement as the Committee may determine are in the best interests of the
Company. You hereby accept the Units subject to all the terms and provisions of
the Plan and this Agreement and agree that all decisions under, and
interpretations of, the Plan and this Agreement by the Administrator, Committee
or the Board shall be final, binding and conclusive upon you and your heirs and
legal representatives.


27.    Governing Law and Venue. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflict of laws principles thereof) and
applicable federal laws. For purposes of litigating any dispute under the
Agreement, including the Addendum, the parties hereby submit to and consent to
the exclusive jurisdiction of The Commonwealth of Massachusetts and agree that
such litigation shall be conducted only in the courts of Boston, or the federal
courts for the United States for the District of Massachusetts and no other
courts where the grant of the Units is made and/or to be performed.


28.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


29.    Severability. You agree that the provisions of this Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.


30.     Waiver. You understand that the waiver by the Company with respect to
your compliance of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach of a provision of this Agreement.


31.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be the one and the same instrument.


-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




SIGNATURE PAGE


IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant have executed and delivered this Agreement as a sealed instrument as
of the date and year first above written.




Number of Deferred Stock Units: %%TOTAL_SHARES_GRANTED%-%


Vesting Schedule
20%
%%VEST_DATE_PERIOD1%-%
20%
%%VEST_DATE_PERIOD2%-%
20%
%%VEST_DATE_PERIOD3%-%
20%
%%VEST_DATE_PERIOD4%-%
20%
%%VEST_DATE_PERIOD5%-%







                    BOSTON SCIENTIFIC CORPORATION        
                
                    mma04.gif [mma04.gif]
Michael F. Mahoney
President and Chief Executive Officer




PARTICIPANT






By: SIGNED BY ELECTRONIC SIGNATURE




By electronically accepting the Award, you agree that (i) such acceptance
constitutes your electronic signature in execution of this Agreement; (ii) you
agree to be bound by the provisions of the Plan, the Agreement and the Addendum;
(iii) you have reviewed the Plan, the Agreement and the Addendum in their
entirety, have had an opportunity to obtain the advice of counsel prior to
accepting the Award and fully understand all of the provisions of the Plan, the
Agreement and the Addendum; (iv) you have been provided with a copy or
electronic access to a copy of the U.S. prospectus for the Plan and the tax
supplement to the U.S. prospectus for your country, if applicable; and (v) you
hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
the Agreement and the Addendum.


-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




BOSTON SCIENTIFIC CORPORATION


ADDENDUM TO THE AWARD AGREEMENT
RELATING TO DEFERRED STOCK UNITS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


In addition to the terms of the Plan and the Agreement, the Units are subject to
the following additional terms and conditions. All defined terms contained in
this Addendum shall have the same meaning as set forth in the Plan and the
Agreement. Pursuant to Section 23 of the Agreement, if you transfer your
residence and/or employment to another country reflected in the Addendum, the
additional terms and conditions for such country (if any) will apply to you to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the administration of the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate your transfer).


ARGENTINA


Type of Offering. Neither the grant of the Units, nor the issuance of shares of
Stock subject to the grant, constitutes a public offering. The offering of the
Plan is a private placement and is not subject to the supervision of any
Argentine governmental authority.


AUSTRALIA


1.
Breach of Law. Notwithstanding anything to the contrary in the Agreement or the
Plan, you will not be entitled to, and shall not claim any benefit (including
without limitation a legal right) under the Plan if the provision of such
benefit would give rise to a breach of Part 2D.2 of the Corporations Act 2001
(Cth), any other provision of that Act, or any other applicable statute, rule or
regulation which limits or restricts the giving of such benefits.



2.
Tax Information. The Plan is a program to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) (the “Act”) applies (subject to the conditions in
that Act).



AUSTRIA


No country-specific provisions.


BELGIUM


No country-specific provisions.




-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6












BRAZIL


1.
Compliance with Law. By accepting the Units, you acknowledge that you agree to
comply with applicable Brazilian laws and to pay any and all applicable taxes
associated with the vesting of the Units, the receipt of any dividends, and the
sale of shares of Stock acquired under the Plan.



2.
Labor Law Policy and Acknowledgement. This provision supplements Section 16 of
the Agreement:



By accepting the Units, you agree that (i) the benefits provided under the
Agreement and the Plan are the result of commercial transactions unrelated to
your employment; (ii) the Agreement and the Plan are not a part of the terms and
conditions of your employment; and (iii) the income from the Units, if any, is
not part of your remuneration from employment.


CANADA


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement or the Plan, all Units shall be settled only in shares of Stock (and
shall not be settled in cash).


2.    Personal Data. This provision supplements Section 15 of the Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, any Affiliate and the Administrator to disclose and
discuss the Plan with their advisors. You further authorize the Company and any
Affiliate to record such information and to keep such information in your
employee file.


3.    Securities Law Information. You are permitted to sell shares of Stock
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided that the sale of shares of Stock takes place outside Canada
through the facilities of a stock exchange on which the shares are listed (i.e.,
the New York Stock Exchange).


4.    Language Consent. The following provision will apply if you are a resident
of Quebec:


The parties acknowledge that it is their express wish that the present
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.




-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




CHINA


The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“China”) resident in mainland China,
as determined by the Company in its sole discretion:


1.    Shares of Stock Must Be Held with Designated Broker. All shares of Stock
issued upon settlement of your Units will be deposited into a personal brokerage
account established with the Company’s designated broker, E*TRADE (or any
successor broker designated by the Company), on your behalf. You understand that
you may sell the shares of Stock at any time after they are deposited in such
account, however, you may not transfer the shares of Stock out of the brokerage
account.


2.    Mandatory Sale of Shares Following Termination of Employment. You are
required to sell all shares of Stock acquired upon vesting of the Units no later
than 90 days following your termination of employment with the Company and its
Affiliates (or such earlier date as may be required by the China State
Administration of Foreign Exchange (“SAFE”)), in which case, this Addendum shall
give the Company the authority to issue sales instructions on your behalf). If
any shares remain outstanding on the 90th day following your employment
termination date (or such earlier date as may be required by SAFE), you hereby
direct, instruct and authorize the Company to issue sale instructions on your
behalf.


You agree to sign any additional agreements, forms and/or consents that
reasonably may be requested by the Company (or the Company’s designated
brokerage firm) to effectuate the sale of the shares of Stock (including,
without limitation, as to the transfer of the sale proceeds and other exchange
control matters noted below) and shall otherwise cooperate with the Company with
respect to such matters. You acknowledge that neither the Company nor the
designated brokerage firm is under any obligation to arrange for such sale of
shares of Stock at any particular price (it being understood that the sale will
occur in the market) and that broker’s fees and similar expenses may be incurred
in any such sale. In any event, when the shares of Stock are sold, the sale
proceeds, less any tax withholding, any broker’s fees or commissions, and any
similar expenses of the sale will be remitted to you in accordance with
applicable exchange control laws and regulations.


3.    Exchange Control Restrictions. You understand and agree that, pursuant to
local exchange control requirements, you will be required immediately to
repatriate to China the proceeds from the sale of any shares of Stock acquired
under the Plan. You further understand that such repatriation of proceeds may be
effected through a special bank account established by the Company or its
Affiliate, and you hereby consent and agree that proceeds from the sale of
shares of Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to you in local
currency, you acknowledge that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear


-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




any currency fluctuation risk between the time the shares of Stock are sold and
the net proceeds are converted into local currency and distributed to you. You
further agree to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.


4.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses you may incur or suffer resulting from the
enforcement of the terms of this Addendum or otherwise from the Company’s
operation and enforcement of the Plan, the Agreement and the Award in accordance
with Chinese law including, without limitation, any applicable SAFE rules,
regulations and requirements.


The above requirements will not apply to non-Chinese nationals, unless otherwise
required by the Company or by SAFE.


BY ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU ACKNOWLEDGE, UNDERSTAND AND
AGREE TO THE TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


COLOMBIA


Nature of Grant. This provision supplements Section 16 of the Agreement:
You acknowledge that, pursuant to Article 128 of the Colombian Labor Code, the
Plan and related benefits do not constitute a component of your “salary” for any
legal purpose. Therefore, they will not be included and/or considered for
purposes of calculating any and all labor benefits, such as legal/fringe
benefits, vacations, indemnities, payroll taxes, social insurance contributions
and/or any other labor-related amount which may be payable.


COSTA RICA


No country-specific provisions.


CZECH REPUBLIC


No country-specific provisions.


DENMARK


Treatment of Units upon Termination of Service. Notwithstanding any provisions
in the Agreement to the contrary, if you are determined to be an “Employee” as
defined in section 2 of the Danish Act on the Use of Rights to Purchase or
Subscribe for Shares etc. in Employment Relationships (the “Stock Option Act”),
the treatment of the Units upon your termination of employment shall be governed
by Section 4 and 5 of the Stock Option Act. However, if the provisions in the
Agreement or the Plan governing the treatment of the Units upon a termination
are more favorable, the provisions of the Agreement or the Plan will govern. You
acknowledge having received an “Employer Information Statement” in Danish.




-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




FINLAND


No country-specific provisions.


FRANCE


1.    Nature of the Award. The Units are not granted under the French specific
regime provided by Articles L225-197-1 and seq. of the French commercial code.


2.    Use of English Language. You acknowledge and agree that it is your express
wish that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Vous reconnaissez et consentez que c’est votre souhait exprès qui cet accord, de
meme que tous documents, toutes notifications et tous procédés légaux est entré
dans, donné ou instituté conformément ci-annexé ou relatant directement ou
indirectement ci-annexé, est formulé dans l’anglais.


GERMANY


No country-specific provisions.


GREECE


No country-specific provisions.


HONG KONG


1.    Settlement in Shares. Notwithstanding anything to the contrary in the
Agreement, Addendum or the Plan, the Units shall be settled only in shares of
Stock (and may not be settled in cash).


2.    Lapse of Restrictions. If, for any reason, shares of Stock are issued to
you within six months after the Grant Date, you agree that you will not sell or
otherwise dispose of any such shares of Stock prior to the six-month anniversary
of the Grant Date.


3.    IMPORTANT NOTICE/WARNING. The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the offer. If you are in any doubt about any of the
contents of the documents, you should obtain independent professional advice.
The Units and shares of Stock issued at vesting do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company or its Affiliates. The Agreement, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. The Units are intended only
for the personal use of each eligible employee of the Employer, the Company or
any Affiliate and may not be distributed to any other person.




-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




4.    Wages. The Units and shares of Stock subject to the Units do not form part
of your wages for the purposes of calculating any statutory or contractual
payments under Hong Kong law.


5.    Nature of the Program. The Company specifically intends that the Plan will
not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the Units shall be null and void.


INDIA


No country-specific provisions.


INDONESIA


No country-specific provisions.


IRELAND


No country-specific provisions.


ISRAEL


1.    Immediate Sale Restriction. Pursuant to Section 2 of the Agreement, when
the Units vest, you understand and agree that all shares of Stock issued upon
vesting immediately must be sold. You acknowledge and agree that the Company is
authorized to issue sales instructions to the Company’s designated broker on
your behalf pursuant to this authorization, and you expressly authorize the
broker to complete the sale. You also agree to sign any agreements, forms and/or
consents that may be reasonably requested by the Company or the Company’s
designated broker to effectuate the sale of the shares of Stock and to cooperate
with the Company and the Company’s designated broker with respect to such
matters. When the shares of Stock are sold, a portion of the resulting sale
proceeds will be used to cover any Tax-Related Items required to be withheld and
any brokerage fees and expenses associated with the sale. The remaining proceeds
will be paid to you as soon as practicable.


You acknowledge that neither the Company nor the Company’s designated broker is
under any obligation to arrange for the sale of the shares of Stock at any
particular price (it being understood that the sale will occur in the open
market) and that brokerage fees and similar expenses may be incurred in any such
sale. Due to fluctuations in the Stock price and/or applicable exchange rates
between the date the Units vest and (if later) the date on which the shares of
Stock are sold, the amount of proceeds ultimately may be more or less than the
market value of the shares of Stock on the date the Units vest. You understand
and agree that the Company assumes no liability for any fluctuations in the
Stock price and/or any applicable exchange rate.






-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




2.    Securities Law Information.  The grant of Units under the Plan does not
constitute a public offering under the Securities Law, 1968.


ITALY


Plan. This provision supplements Section 16 of the Agreement:
You further acknowledge that you have read and specifically and expressly
approve the following sections of the Agreement: Vesting, Other Termination of
Employment, Certain Vesting Conditions, Recoupment Policy, Issuance of Stock,
Satisfaction of Tax Obligations, Nature of Grant, and Choice of Law and Venue.
JAPAN


No country-specific provisions.


LEBANON


Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of the Company and its Affiliates.


MALAYSIA


1.    Award Conditioned upon Election to Pay Taxes Directly to the Malaysian
Inland Revenue Board. You understand and agree that your Award is conditioned
upon your completing, signing and submitting a letter to your Employer,
indicating your election to pay any income tax or other tax liability arising in
connection with taxable income recognized under the Plan directly to the
Malaysian Inland Revenue Board. (You may contact your Employer to request a form
letter for this purpose.) You understand that if you fail to file such an
election letter with your Employer, your Award will be null and void.
































-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6








2.    Consent to Collection, Processing and Transfer of Personal Data. This
provision replaces Section 15 of the Agreement in its entirety:




You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data, as described in
this Addendum and any other grant materials by and among, as applicable, the
Company and Affiliates for the exclusive purpose of implementing, administering
and managing your participation in the Plan.
You understand that the Company and Affiliates may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Units or any other entitlement
to shares of Stock awarded, canceled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”). The Data is supplied by the Company and also by you
through information collected in connection with the Agreement and the Plan.
You understand that Data will be transferred to the current stock plan service




Anda dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi anda seperti yang diterangkan dalam Lampiran ini dan apa-apa bahan
pemberian unit saham terhad yang lain oleh dan di antara, seperti yang
berkenaan, Syarikat dan Ahli Gabungan untuk tujuan eksklusif bagi melaksanakan,
mentadbir dan menguruskan penyertaan anda di dalam Pelan.
Anda memahami bahawa Syarikat Ahli Gabungan mungkin memegang maklumat peribadi
tertentu tentang anda, termasuk, tetapi tidak terhad kepada, nama anda, alamat
rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer saham Biasa atau
jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua unit saham
terhad, atau apa-apa hak lain atas syer Biasa saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedahanda, untuk tujuan eksklusif bagi melaksanakan, mentadbir
dan menguruskan Pelan tersebut (“Data”). Data tersebut dibekalkan oleh Syarikat
dan





-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




providers or a stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative: Elly Kho, Boston Scientific Asia Pacific Pte Ltd, Suite 20-01,
Metropolis Tower One, 9 North Buona Vista Drive, Singapore 138588; +(65) 6418
8896; elly.kho@bsci.com. You authorize the Company, the stock plan service
provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any transfer of such Data as may be
required to a broker, escrow agent or other third party with whom the shares of
Stock received upon vesting of the Units may be deposited. You understand that
Data will be held only as long as is necessary to implement, administer and
manage your participation in the Plan. You understand that if you reside outside
the United States, you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data, limit the processing of Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your


juga oleh anda berkenaan dengan Perjanjian dan Pelan.
Anda memahami bahawa Data ini akan dipindahkan kepada pembekal perkhidmatan
pelan saham semasa atau pembekal perkhidmatan pelan saham yang mungkin dipilih
oleh Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan,
pentadbiran dan pengurusan Pelan. Anda memahami bahawa penerima-penerima Data
mungkin berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara anda. Anda memahami
bahawa sekiranya anda menetap di luar Amerika Syarikat, anda boleh meminta satu
senarai yang mengandungi nama-nama dan alamat-alamat penerima-penerima Data yang
berpotensi dengan menghubungi wakil sumber manusia tempatan anda: Elly Kho,
Boston Scientific Asia Pacific Pte Ltd, Suite 20-01, Metropolis Tower One, 9
North Buona Vista Drive, Singapore 138588; +(65) 6418 8896; elly.kho@bsci.com.
Anda memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan
mana-mana penerima-penerima kemungkinan lain yang mungkin akan membantu Syarikat
(pada masa sekarang atau pada masa depan) dengan melaksanakan, mentadbir dan
menguruskan Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, bagi tujuan
melaksanakan, mentadbir dan menguruskan penyertaan anda di dalam Pelan, termasuk
segala pemindahan Data tersebut sebagaimana yang dikehendaki kepada broker, egen
eskrow atau pihak ketiga dengan siapa syer Biasa saham diterima semasa
peletakhakan saham terhad unit mungkin didepositkan.





-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




local human resources representative. Further, you understand that you are
providing the consent herein on a purely voluntary basis. If you do not consent,
or if you later seek to revoke your consent, your employment status or service
and career with the Company will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company may not
be able to grant you Units or other equity awards or administer or maintain such
awards. Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
Please take note that by electronically accepting this Agreement, you have
confirmed that you explicitly, voluntarily and unambiguously consent to the
collection, use and transfer of your personal data in accordance with the terms
in this notification. However, if for any reason you do not consent to the
processing of your personal data, you have the right to reject such consent by
contacting your local human resources representative: Elly Kho, Boston
Scientific Asia Pacific Pte Ltd, Suite 20-01, Metropolis Tower One, 9 North
Buona Vista Drive, Singapore 138588; +(65) 6418 8896; elly.kho@bsci.com.


Anda memahami bahawa Data hanya akan disimpan selagi ia adalah diperlukan untuk
melaksanakan, mentadbir, dan menguruskan penyertaan anda dalam Pelan. Anda
memahami bahawa sekiranya anda menetap di luar Amerika Syarikat, anda boleh,
pada bila-bila masa, melihat Data, meminta maklumat tambahan mengenai
penyimpanan dan pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke
atas Data, mengehadkan pemprosean Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatan. Selanjutnya, anda memahami bahawa anda
memberikan persetujuan di sini secara sukarela semata-mata. Sekiranya anda tidak
bersetuju, atau sekiranya anda kemudian membatalkan persetujuan anda, status
pekerjaan atau perkhidmatan dan kerjaya anda dengan Syarikat tidak akan
terjejas; satu-satunya akibat buruk sekiranya anda tidak bersetuju atau menarik
balik persetujuan andaadalah bahawa Syarikat tidak akan dapat memberikan unit
saham terhad anda atau anugerah ekuiti lain atau mentadbir atau mengekalkan
anugerah-anugerah tersebut. Oleh itu, anda memahami bahawa keengganan atau
penarikan balik persetujuan anda boleh menjejaskan keupayaan anda untuk
mengambil bahagian dalam Pelan. Untuk maklumat lebih lanjut mengenai
akibat-akibat keengganan anda untuk memberikan keizinan atau penarikan balik
keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan.
Sila ambil perhatian bahawa dengan menerima Perjanjian ini secara elektronik,
anda mengesahkan bahawa anda secara eksplisit, sukarela, dan tanpa sebarang
keraguan bersetuju dengan pengumpulan, penggunaan, dan pemindahan data peribadi
anda mengikut terma-terma dalam notis ini. Walaubagaimanapun, jika atas apa-apa
sebab-sebab tertentu anda tidak bersetuju dengan pemprosesan data peribadi anda,
anda mempunyai hak untuk menolak persetujuan anda dengan menghubungi wakil
sumber manusia tempatan anda: Elly Kho, Boston Scientific Asia Pacific Pte Ltd,
Suite 20-01, Metropolis Tower One, 9 North Buona Vista Drive, Singapore 138588;
+(65) 6418 8896; elly.kho@bsci.com.





-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




MEXICO


1.    Acknowledgement of the Agreement. By accepting the Units, you acknowledge
that you have received a copy of the Plan and the Agreement, including this
Addendum, which you have reviewed. You further acknowledge that you accept all
the provisions of the Plan and the Agreement, including this Addendum. You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in the “Nature of Grant” section of the Agreement,
which clearly provide as follows:
(1)
Your participation in the Plan does not constitute an acquired right;

(2)
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)
Your participation in the Plan is voluntary; and

(4)
The Company and its Affiliates are not responsible for any decrease in the value
of any Shares acquired at vesting of the Units.

Reconocimiento del Contrato. Al aceptar los Unidades, usted reconoce que ha
recibido una copia del Plan y del Contrato con inclusión de este Apéndice, que
le ha examinado. Usted reconoce, además, que usted acepta todas las
disposiciones del Plan y del Contrato. Usted también reconoce que ha leído y,
concretamente, y aprobar de forma expresa los términos y condiciones
establecidos en la “Naturaleza del Otorgamiento” que claramente dispone lo
siguiente:
(1)
Su participación en el Plan no constituye un derecho adquirido;

(2)
El Plan y su participación en el Plan se ofrecen por Boston Scientific
Corporation en su totalidad sobre una base discrecional;

(3)
Su participación en el Plan es voluntaria; y

(4)
Boston Scientific Corporation y sus afiliadas no son responsables de ninguna
disminución en el valor de las acciones adquiridas en la adquisición de los
Unidades.

2.    Labor Law Acknowledgement and Policy Statement. By accepting the Units,
you acknowledge that Boston Scientific Corporation, with registered offices at
300 Boston Scientific Way, Marlborough, Massachusetts 01752, United States of
America, is solely responsible for the administration of the Plan. You further
acknowledge that your participation in the Plan, the grant of Units and any
acquisition of shares of Stock under the Plan do not constitute an employment
relationship between you and Boston Scientific Corporation because you are
participating in the Plan on a wholly commercial basis and your sole employer is
a Mexican legal entity (“Boston Scientific-Mexico”). Based on the foregoing, you
expressly acknowledge that the Plan and the benefits that you may derive from
participation in the Plan do not establish any rights between you and the
Employer, Boston Scientific-Mexico, and do not form part of the employment
conditions


-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




and/or benefits provided by Boston Scientific-Mexico, and any modification of
the Plan or its termination shall not constitute a change or impairment of the
terms and conditions of your employment.
You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of Boston Scientific Corporation,
therefore, Boston Scientific Corporation reserves the absolute right to amend
and/or discontinue your participation in the Plan at any time, without any
liability to you.
Finally, you hereby declare that you do not reserve to you any action or right
to bring any claim against Boston Scientific Corporation for any compensation or
damages regarding any provision of the Plan or the benefits derived under the
Plan, and that you therefore grant a full and broad release to Boston Scientific
Corporation, its Affiliates, branches, representation offices, shareholders,
officers, agents and legal representatives, with respect to any claim that may
arise.
Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política. Al
aceptar los Unidades, usted reconoce que Boston Scientific Corporation, con
oficians registradas on 300 Boston Scientific Way, Marlborough, Massachusetts
01752, Estados Unidos de América, es el único responsable de la administración
del Plan. Además, usted acepta que su participación en el Plan, la concesión de
los Unidades y cualquier adquisición de acciones en el marco del Plan no
constituyen una relación laboral entre usted y Boston Scientific Corporation
porque usted está participando en el Plan en su totalidad sobre una base
comercial y su único empleador es una sociedad mercantil Mexicana (“Boston
Scientific-Mexico”). Derivado de lo anterior, usted expresamente reconoce que el
Plan y los beneficios que pueden derivarse de la participación en el Plan no
establece ningún derecho entre usted y su Empleador, Boston Scientific-Mexico, y
que no forman parte de las condiciones de empleo y / o prestaciones previstas
por Boston Scientific-Mexico, y cualquier modificación del Plan o la terminación
de su contrato no constituirá un cambio o deterioro de los términos y
condiciones de su empleo.
Además, usted entiende que su participación en el Plan es causada por una
decisión discrecional y unilateral de Boston Scientific Corporation, por lo que
Boston Scientific Corporation se reserva el derecho absoluto a modificar y/o
suspender su participación en el Plan en cualquier momento, sin responsabilidad
alguna para con usted.
Finalmente, usted manifiesta que no se reserva ninguna acción o derecho que
origine una demanda en contra de Boston Scientific Corporation, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia usted otorga un amplio y total
finiquito a Boston Scientific Corporation, sus afiliadas, sucursales, oficinas
de representación, sus accionistas, directores, agentes y representantes legales
con respecto a cualquier demanda que pudiera surgir.


-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6








NETHERLANDS


Waiver of Termination Rights. By accepting the Units, you hereby waive any and
all rights to compensation or damages as a result of the termination of
employment with the Company and the Employer for any reason whatsoever, insofar
as those rights result or may result from (a) the loss or diminution in value of
such rights or entitlements under the Plan, or (b) your ceasing to have rights
under, or ceasing to be entitled to any awards under the Plan as a result of
such termination.


NEW ZEALAND


Securities Law Notice.


Warning


This is an offer of Units which, upon vesting and settlement in accordance with
the terms of the Plan and the Agreement, will be converted into shares of Stock.
Shares of Stock give you a stake in the ownership of Boston Scientific
Corporation. You may receive a return if dividends are paid.


If Boston Scientific Corporation runs into financial difficulties and is wound
up, you will be paid only after all creditors and holders of preference shares
have been paid. You may lose some or all of your investment.


New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, you may not be given all the information usually required. You will also
have fewer other legal protections for this investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing.
Prior to the vesting and settlement of the Units, you will not have any rights
of ownership (e.g., voting or dividend rights) with respect to the underlying
shares of Stock.
No interest in any Units may be transferred (legally or beneficially), assigned,
mortgaged, charged or encumbered.
The shares of Stock are quoted on the New York Stock Exchange. This means that
if you acquire shares of Stock under the Plan, you may be able to sell them on
the New York Stock Exchange if there are interested buyers. You may get less
than you invested. The price will depend on the demand for the shares of Stock.






-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




You also are hereby notified that the documents listed below are available for
review on sites at the web addresses listed below:
1.
Boston Scientific Corporation’s most recent Annual Report (Form 10-K):

https://www.sec.gov/cgi-bin/browse-edgar?CIK=bsx&owner=exclude&action=getcompany&Find=Search.


2.
Boston Scientific Corporation’s most recent published financial statements (Form
10-Q or 10-K) and the auditor’s report on those financial statements:
https://www.sec.gov/cgi-bin/browse-edgar?CIK=bsx&owner=exclude&action=getcompany&Find=Search.



3.
The Boston Scientific Corporation 2011 Long-Term Incentive Plan: This document
can be accessed at https://us.etrade.com/home -> My Stock Plan -> Holdings ->
click on a grant date and select “View Grant Documents”.



4.
Boston Scientific Corporation Deferred Stock Unit Award and 2011 Long-Term
Incentive Plan Q&A Summary Sheet: This document can be accessed at
https://us.etrade.com/home -> My Stock Plan -> Holdings -> click on a grant date
and select “View Grant Documents”.



A copy of the above documents will be sent to you free of charge on written
request being mailed to: Boston Scientific Corporation, Corporate Compensation,
300 Boston Scientific Way, Marlborough, MA 01752, USA.


NORWAY


No country-specific provisions.


PHILIPPINES


Settlement in Cash. Pursuant Section 2 of the Agreement, the Company shall
settle your Units in the form of a cash payment unless, at the time of vesting,
share settlement does not trigger the need for any approval from and/or filing
with the Philippines Securities and Exchange Commission.


POLAND


No country-specific provisions.


PORTUGAL


Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.


-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.


PUERTO RICO


No country-specific provisions.


RUSSIA
1.    U.S. Transaction. You understand that the Units shall be valid and this
Agreement shall be concluded and become effective only when the Agreement is
received by the Company in the United States. Upon vesting of the Units, any
shares of Stock to be issued to you shall be delivered to you through a bank or
brokerage account in the United States. In no event will shares of Stock be
delivered to you in Russia; instead, all shares of Stock acquired upon vesting
of the Units will be maintained on your behalf in the United States. You are not
permitted to sell shares of Stock acquired at vesting directly to a Russian
legal entity or resident.
2.    Repatriation Requirements. You agree to promptly repatriate proceeds
resulting from the sale of shares of Stock acquired under the Plan to a foreign
currency account at an authorized bank in Russia if legally required at the time
shares of Stock are sold and to comply with all applicable local foreign
exchange rules and regulations. Neither the Company nor any of its Affiliates
shall be liable for any fines or penalties resulting from your failure to comply
with applicable laws.
Depending on the development of local regulatory requirements, the Company
reserves the right to settle the Units in cash and/or to pay any proceeds
related to the Units to you through local payroll.
SINGAPORE


Private Placement. The grant of the Units is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been and will not
be lodged or registered as a prospectus with the Monetary Authority of Singapore
and is not regulated by any financial supervisory authority pursuant to any
legislation in Singapore. Accordingly, statutory liability under the SFA in
relation to the content of prospectuses would not apply. You should note that
the Units are subject to section 257 of the SFA and you will not be able to make
any subsequent sale of the shares of Stock in Singapore, or any offer of such
subsequent sale of the shares of Stock subject to the grant in Singapore, unless
such sale or offer is made (i) after six months from the Grant Date or (ii)
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the SFA.




-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6








SOUTH AFRICA


1.    Responsibility for Taxes. This provision supplements Section 13 of the
Agreement:
You are responsible for immediately notifying the Employer of the amount of any
gain realized at vesting of the Units. If you fail to advise the Employer of
such gain, you may be liable for a fine.
2.    Securities Law Notice. In compliance with South African securities law,
the documents listed below are available for review on the Company’s external
and internal sites at the web addresses listed below:
a.
Boston Scientific Corporation’s most recent Annual Report (Form 10-K):

https://www.sec.gov/cgi-bin/browse-edgar?CIK=bsx&owner=exclude&action=getcompany&Find=Search.


b.
The Boston Scientific Corporation 2011 Long-Term Incentive Plan: This document
can be accessed at https://us.etrade.com/home -> My Stock Plan -> Holdings ->
click on a grant date and select “View Grant Documents”.

c.
Boston Scientific Corporation Deferred Stock Unit Award and 2011 Long-Term
Incentive Plan Q&A Summary Sheet: This document can be accessed at
https://us.etrade.com/home -> My Stock Plan -> Holdings -> click on a grant date
and select “View Grant Documents”.

You acknowledge that you may have copies of the above documents sent to you, at
no charge, on written request being mailed to Boston Scientific Corporation,
attn: Corporate Compensation, 300 Boston Scientific Way, Marlborough, MA 01752,
USA.


You understand that you are advised to carefully read the materials provided
before making a decision whether to participate in the Plan and to contact your
tax advisor for specific information concerning your personal tax situation with
regard to Plan participation.


SOUTH KOREA


Consent to Collection, Processing and Transfer of Personal Data. By
electronically accepting this Agreement:


1.
You agree to the collection, use, processing and transfer of Data as described
in Section 15 of the Agreement; and



2.
You agree to the processing of your unique identifying information (resident
registration number) as described in Section 15 of the Agreement.





-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




SPAIN


Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement.


In accepting the grant of Units, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Units under the Plan to individuals who may be employees of
the Company or its Affiliates throughout the world. The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not economically or otherwise bind the Company or any of its
Affiliates on an ongoing basis. Consequently, you understand that the Units are
granted on the assumption and condition that the Units and the shares of Stock
acquired upon vesting of the Units shall not become a part of any employment
contract (either with the Company or any of its Affiliates) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, you understand that
this grant would not be made to you but for the assumptions and conditions
referenced above; thus, you acknowledge and freely accept that should any or all
of the assumptions be mistaken or should any of the conditions not be met for
any reason, the grant of the Units shall be null and void.


You understand and agree that, as a condition of the grant of the Units, your
termination of employment for any reason (including the reasons listed below)
will automatically result in the loss of the Units to the extent the Units have
not vested as of date that you cease active employment. In particular, you
understand and agree that any unvested Units as of the date you cease active
employment will be forfeited without entitlement to the underlying shares of
Stock or to any amount of indemnification in the event of the termination of
employment by reason of, but not limited to, resignation or retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause, individual or collective dismissal
on objective grounds, whether adjudged or recognized to be with or without
cause, material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer and under
Article 10.3 of the Royal Decree 1382/1985. You acknowledge that you have read
and specifically accept the conditions referred to in the Agreement regarding
the impact of a termination of employment on your Award.


BY ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU ACKNOWLEDGE, UNDERSTAND AND
AGREE TO THE TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


SWEDEN


No country-specific provisions.




-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6




SWITZERLAND


Securities Law Information. The offer of the Units is considered a private
offering in Switzerland and is therefore not subject to registration in
Switzerland. Neither this document nor any other materials relating to the Units
constitutes a prospectus as such term is understood pursuant to article 652a of
the Swiss Code of Obligations, and neither this document nor any other materials
relating to the Unit may be publicly distributed nor otherwise made publicly
available in Switzerland.


TAIWAN


Securities Law Information. This Award and the shares of Stock to be issued
pursuant to the Plan are available only for Employees. The Award is not a public
offer of securities by a Taiwanese company.


THAILAND


No country-specific provisions.


TURKEY


Securities Law Information. Under Turkish law, you are not permitted to sell
shares of Stock acquired under the Plan in Turkey. The shares of Stock are
currently traded on the New York Stock Exchange, which is located outside Turkey
and the shares of Stock may be sold through this exchange.


UNITED ARAB EMIRATES


Securities Law Information. The Plan is an employee equity incentive plan and is
only being offered to select employees in the United Arab Emirates. The Plan and
the Agreement are intended for distribution only to such employees and must not
be delivered to, or relied on by, any other person. The Emirates Securities and
Commodities Authority has no responsibility for reviewing or verifying any
documents in connection with the Plan. Neither the Ministry of Economy nor the
Dubai Department of Economic Development have approved the Plan or the Agreement
nor taken steps to verify the information set out therein, and have no
responsibility for such documents. You should conduct your own due diligence on
the securities offered under the Plan. If you do not understand the contents
of the Agreement or the Plan, you should consult an authorized financial
advisor.


-Rev 1.2018                                                 AQ



--------------------------------------------------------------------------------

EXHIBIT 10.6










UNITED KINGDOM


1.     Income Tax and Social Insurance Contribution Withholding. The following
provision shall supplement Section 13 of the Agreement:


Without limitation Section 13 of the Agreement, you agree that you are liable
for all Tax-Related Items and hereby covenant to pay all such Tax-Related Items,
as and when requested by the Company, the Employer or by Her Majesty’s Revenue
and Customs (“HMRC”) (or any other tax authority or any other relevant
authority). You also agree to indemnify and keep indemnified the Company and the
Employer against any Tax-Related Items that they are required to pay or withhold
or have paid or will pay on your behalf to HMRC (or any other tax authority or
any other relevant authority).


2.     Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Award,
whether or not as a result of your termination of employment (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Award. Upon the grant of your Award, you shall be
deemed irrevocably to have waived any such entitlement.
 


6677790-v4\GESDMS




-Rev 1.2018                                                 AQ

